Citation Nr: 0124224	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  00-13 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the claimant may be recognized by the Department of 
Veterans Affairs (VA) as the widow of the deceased veteran 
based on a common-law relationship.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  The veteran died in April 1998, and the appellant 
filed a claim seeking VA benefits based on her relationship 
to the veteran.

This appeal arises from a March 2000 administrative decision 
of the Montgomery, Alabama, Regional Office (RO) that 
determined that a valid marriage did not exist between the 
appellant and the deceased veteran.


REMAND

It is the opinion of the Board of Veterans' Appeals (Board) 
that additional action by the RO is necessary prior to 
further disposition of this claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).  
Additionally, VA has recently promulgating regulations 
implementing the VCAA.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These changes in the law 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

These changes in the law also eliminate the concept of a 
well-grounded claim and supersede the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

The appellant is entitled to notice of the relevant laws and 
provisions relating to common law marriages of the state of 
Alabama.  The RO's March 2000 administrative decision refers 
to requirements governing common law marriages, but does not 
specify the legal requirements for common law marriages in 
Alabama. On remand, the RO must identify the applicable laws 
and requirements governing common law marriages, must provide 
the appellant with notice of those laws and requirements, and 
must describe what evidence would be required in connection 
with her claim.  See Creel v. Creel, 763 So.2d 943, 946 (Ala. 
2000); Adams v. Boan, 559 So.2d 1084, 1086 (Ala. 1990) 
(elements of common law marriage are capacity, present 
agreement or mutual consent to enter into the marriage 
relationship, public recognition of the existence of the 
marriage, and cohabitation or mutual assumption openly of 
marital duties and obligations).  It is noted that under 
Alabama law, adjudicators will "closely scrutinize claims of 
common law marriage and require clear and convincing proof 
thereof."  Gray v. Bush, 2001 Ala. Civ. App. LEXIS 333, at 
*3 (June 29, 2001) (Emphasis added). 

The Board notes that the appellant's June 2000 substantive 
appeal includes a request for a hearing before a Member of 
the Board sitting in Washington, D.C.  While the appellant 
requested a hearing in Washington, D.C., an April 2001 
hearing was scheduled before a traveling Member of the Board 
sitting at the RO in Montgomery, Alabama.  In March 2001, the 
appellant submitted a statement indicating that she was 
unable to attend the scheduled hearing as her doctor would 
not let her travel to Montgomery for the hearing.  The 
appellant did not indicate whether or not she desired her 
hearing to be rescheduled.  Additionally, no medical evidence 
was presented to indicate the nature of the appellant's 
inability to attend her scheduled hearing.  As it is unclear 
if the appellant's medical problem(s) was acute or chronic in 
nature, the Board is of the opinion that she should be 
allowed an opportunity to reschedule a hearing before a 
Member of the Board if so desired.  

In determining that the appellant should be allowed to 
reschedule her hearing before a Member of the Board, the 
Board notes there is ambiguity as to what type of hearing 
before the Board she had previously requested.  While her 
substantive appeal indicates a desire for a hearing in 
Washington, D.C., she was subsequently scheduled for a 
hearing in Montgomery, Alabama.  The evidence does not show 
that she withdrew her request for a hearing in Washington, 
D.C.  Accordingly, on Remand, the appellant should be allowed 
an opportunity to clarify her previous request for a hearing 
and should be allowed to choose between a hearing before a 
Member of the Board sitting in Washington, D.C, a hearing 
before a traveling Member of the Board sitting at the RO, or 
a hearing before a Member of the Board conducted via 
videoconferencing.  


To ensure full compliance with all obligations to assist the 
appellant and with all due process requirements, the case is 
REMANDED to the RO for the following:

1. The RO should ask the appellant 
whether she still desires a hearing 
before a Member of the Board.  If so 
desired, she should be instructed to 
indicated whether she wishes a hearing 
before a Member of the Board sitting in 
Washington, D.C., a Member of the Board 
sitting at the RO, or before a Member of 
the Board by means of a videoconference 
hearing.  If a travel Board Hearing is 
desired, the RO should schedule such 
hearing in accordance with applicable 
law.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.

3.  Pursuant to the provisions of the 
VCAA and its implementing regulations, 
the RO must provide the appellant with 
the appropriate notice of all statutory 
and regulatory provisions relating to her 
claim that she had a valid marriage with 
the veteran.  Specifically, the RO must 
consider and provide the appellant notice 
of the requirements for common law 
marriages in the state of Alabama and all 
pertinent statutes and VA regulations 
relating to marriages, including 38 
C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.60, 
and 3.205 (2001).

4.  Following completion of the above 
development, the RO must review the 
entire evidentiary record in order to 
determine whether the appellant's claim 
that she be recognized as the lawful 
widow of the deceased veteran based on a 
common-law relationship may be granted.  
If the decision remains adverse to the 
claimant, the claimant and her 
representative must be furnished with a 
supplemental statement of the case.  The 
case should thereafter be returned to the 
Board for further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board notes that a remand "confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."  Stegall v. West, 11 
Vet. App. 268, 272 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



